DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021, has been entered.

Acknowledgments
In the reply, filed on October 25, 2021, Applicant amended claim 1.
Applicant added new claims 14 and 15.
In the final rejection of June 25, 2021, Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Currently, claims 1-11 and 13-15 are under examination.

Claim Objections
Claims 2, 14, and 15 are objected to because of the following informalities:  
	In regards to claim 2, line 3, “and” should be changed to “or”.

	In regards to claim 14, line 3, “a portion” should be changed to “the portion”.
	In regards to claim 15, lines 1-2, “at least one of the pair of wires has plurality of a spring shapes or a concave-convex shapes” should be changed to “the at least one of the pair of wires has the plurality of spring shapes or concave-convex shapes”.
	In regards to claim 15, line 3, “a longitudinal direction” should be changed to “the longitudinal direction”.
	In regards to claim 15, line 3, “a portion” should be changed to “the portion”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 14, lines 1-3 recite: at least one of the pair of wires has plurality of a spring shapes or a concave-convex shapes with “regular spacing” at a portion fixed to the region 
	In regards to claim 15, lines 1-3 recite: at least one of the pair of wires has plurality of a spring shapes or a concave-convex shapes “regularly spaced apart” in a longitudinal direction at a portion fixed to the region of the first end of the insertion part. It is unclear which component/components the spring shapes or concave-convex shapes are regularly spaced apart from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2012/0101511), and further in view of Macnamara et al (US 8,808,169).
	In regards to claim 1, You et al teaches a medical apparatus (Figures 1-5) comprising: 
an insertion part (insertion tube [10]) including a first end configured to be inserted into a human body and a second end opposite to the first end, and having a first through hole (through hole [13]) extended from the first end to the second end and formed inside the insertion part 
an expansion part (balloon part [14]) configured to be expandable and formed on an outer surface of the insertion part at a predetermined distance apart from the first end of the insertion part
a pair of wires (pair of wires [19][19’]) extending in the insertion part and fixed to a region of the first end of the insertion part, the pair of wires being capable of causing bending of the insertion part by pulling out at least one of the wires (Figures 4A-4B)
a main body (main body [21]) connected to the insertion part at the second end thereof
a dial (dial [25]) installed to the main body rotatably and connected to the pair of wires 
a rotation control part (fixing switch [26]) coupled (engaged) to the dial, and configured to limit rotation of the dial so that the dial is not rotated over a predetermined angle (paragraph [0057])
You et al is silent about whether at least one of the pair of wires has a plurality of spring shapes or concave-convex shapes extending along a longitudinal direction at a portion fixed to the region of the first end of the insertion part. Macnamara et al teaches a medical apparatus (endoscope of Figure 1 and steering system tension control device of Figure 5) wherein at least one (core wire [106a]) of a pair of wires (core wires [106a][106b]) has a plurality of spring shapes or concave-convex shapes (outer sheath [104a] and spring [162a]) extending along a longitudinal direction at a portion (portion of core wire [106a]) fixed to a region of a first end of an insertion part (shaft [108]) (Figures 1 and 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the pair of wires, of the apparatus of You et al, to have a plurality of spring shapes or concave-convex shapes extending along a longitudinal direction at a portion fixed to the region of the first end of the insertion part, as taught by Macnamara et al, as such will provide protection to the at least one of the pair of wires and will transmit the longitudinal movement of 
	In regards to claim 2, in the modified apparatus of You et al and Macnamara et al, You et al teaches that the rotation control part includes a first rotation control unit [26] that allows the dial to rotate at a first angle or less.
	In regards to claim 14, in the modified apparatus of You et al and Macnamara et al, You et al is silent about whether at least one of the pair of wires has plurality of a spring shapes or a concave-convex shapes with regular spacing at a portion fixed to the region of the first end of the insertion part. Macnamara et al teaches wherein at least one [106a] of the pair of wires has plurality of a spring shapes or a concave-convex shapes [104a][162a] with regular spacing at a portion (portion of core wire [106a]) fixed to the region of the first end of the insertion part (Figures 1 and 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the pair of wires, of the modified apparatus of You et al and Macnamara et al, to have plurality of a spring shapes or a concave-convex shapes with regular spacing at a portion fixed to the region of the first end of the insertion part, as taught by Macnamara et al, as such will provide protection to the at least one of the pair of wires and will transmit the longitudinal movement of the at least one of the pair of wires from the main body to the distal tip of the insertion part (column 2, lines 53-57) and will relieve tension in the at least one of the pair of wires (column 3, lines 63-67, to column 4, lines 1-2).
	In regards to claim 15, in the modified apparatus of You et al and Macnamara et al, You et al is silent about whether at least one of the pair of wires has plurality of a spring shapes or a .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over You et al and Macnamara et al, as applied to claim 2 above, and further in view of Edwards et al (US 5,273,535).
	In regards to claim 4, in the modified apparatus of You et al and Macnamara et al, You et al does not teach wherein the first rotation control unit or the second rotation control unit contacts a stopper formed on the main body to limit the rotation of the dial. Edwards et al teaches a medical apparatus (Figures 1-3A) wherein a first rotation control unit (steering lever [34]) contacts a stopper (side of the housing [20]) formed on a main body (housing [20]) to limit rotation of a dial (cam wheel [22]) (column 3, lines 26-29). It would have been obvious to a 
	In regards to claim 5, in the modified apparatus of You et al, Macnamara et al, and Edwards et al, You et al does not teach wherein a position of the rotation control part can be set such that one of the first rotation control unit and the second rotation control unit is placed at a position that is in contact with the stopper. Edwards et al teaches wherein a position of a rotation control part [34] can be set such that the first rotation control unit is placed at a position that is in contact with the stopper (column 3, lines 26-29). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a position of the rotation control part, of the modified apparatus of You et al, Macnamara et al, and Edwards et al, to be set such that the first rotation control unit is placed at a position that is in contact with the stopper, as such will physically limit the range of left and right rotation of the dial within the main body (column 3, lines 26-29).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over You et al and Macnamara et al, as applied to claim 1 above, and further in view of Fulton et al (US 2014/0155815).
	In regards to claim 6, in the modified apparatus of You et al and Macnamara et al, You et al is silent about whether the expansion part is an expansion structure made of a mesh structure. Fulton et al teaches a medical apparatus (Figures 4-5C) wherein an expansion part is an 
	In regards to claim 7, in the modified apparatus of You et al, Macnamara et al, and Fulton et al, You et al teaches that the expansion structure is composed of a radiation-impermeable material (radio-opaque material) (paragraph [0047]).
	In regards to claim 8, in the modified apparatus of You et al, Macnamara et al, and Fulton et al, You et al does not teach that an expansion structure wire for expanding or contracting the expansion structure is provided inside the insertion part, and one end portion of the expansion structure wire is connected to the expansion structure. Fulton et al teaches that an expansion structure wire (actuator wire [154]) for expanding or contracting the expansion structure is provided inside an insertion part (actuator sheath [73]), and one end portion of the expansion structure wire is connected to the expansion structure (Figure 4B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus, of You et al, Macnamara et al, and Fulton et al, with an expansion structure wire, as taught by Fulton et al, as such will allow for expanding the expansion structure to create a distal seal by exerting a pulling pressure on the expansion structure wire (paragraph [0061]), wherein the resultant expansion structure will allow an adequate through channel for blood without much impendence or obstruction (paragraph [0060]).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over You et al and Macnamara et al, as applied to claim 1 above, and further in view of Snoke et al (US 6,007,531).
	In regards to claim 10, in the modified apparatus of You et al and Macnamara et al, You et al teaches a first injection port (conduit [24]) formed between the second end of the insertion part and the dial and communicating with the first through hole to inject a drug or insert a medical instrument; however, You et al does not teach a pair of second injection ports formed on 
	In regards to claim 11, in the modified apparatus of You et al, Macnamara et al, and Snoke et al, You et al does not teach a pair of second injection ports. Snoke et al teaches that the pair of second injection ports communicate with a passage (lumen [67] to access ports [64][66]) formed inside a main body (disposable module [50]), and the passage communicates with a second through hole (one of two or more, open channel) formed inside an insertion part (elongate tube [55]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of second injection ports, of the modified apparatus of You et al, Macnamara et al, and Snoke et al, to communicate with a passage formed inside the main body, and the passage communicates with a second through hole formed inside the insertion part, as taught by Snoke et al, as such will allow for inserting fluids and instruments into the human body (column 16, lines 58-63). However, Snoke et al does not teach that the passage is T-shaped, as Snoke et al teaches that the passage is Y-shaped (Figure 4). But before the effective filing date of the claimed invention, it would have been an obvious .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You et al and Macnamara et al, as applied to claim 1 above, and further in view of Bedell (US 2003/0004460).
	In regards to claim 13, in the modified apparatus of You et al and Macnamara et al, You et al is silent about whether the insertion part 26Attorney Docket No. 17874-000002-USincludes a flexible portion made of a flexible material between the expansion part and the second end of the insertion part. Bedell teaches a medical apparatus (Figures 1-8) wherein an insertion part (catheter portion [46]) 26Attorney Docket No. 17874-000002-USincludes a flexible portion (catheter shaft [8]) made of a flexible material (paragraph [0040]) between an expansion part (balloon [21]) and a second end of the insertion part. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion part, of the modified apparatus of You et al and Macnamara et al, to include a flexible portion made of a flexible material between the expansion part and the second end of the insertion part, as taught by Bedell et al, as such will provide good columnar strength and collapse resistivity while allowing some flexibility (paragraph [0040]) and maneuverability within the epidural space, so as to provide less radical interspinal surgical .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 1, Applicant argued: Examining FIG. 4B above, the insertion tube 10 has a movable end 18, and "the pair of wires 19 and 19' are attached around first end 11 of insertion tube 10". (See You, Paragraphs [0051, 0052, 005 8]). However, You fails to disclose fixing the pair of wires, let alone fixing them to a region of the first end of the insertion part, nor the disclosed shapes (Remarks, page 7). Examiner disagrees. First, You et al states “the pair of wires 19 and 19' are attached around first end 11 of insertion tube 10” (paragraph [0051]), thus teaching the pair of wires [19][19’] fixed to a region of the first end [11] of the insertion part [10]. Second, new reference Macnamara et al renders obvious wherein at least one [106a] of a pair of wires [106a][106b] has a plurality of spring shapes or concave-convex shapes [104a][162a] extending along a longitudinal direction at a portion (portion of core wire [106a]) fixed to a region of a first end of an insertion part [108] (Figures 1 and 5).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	You et al teaches that the rotation control unit includes the first rotation control unit [26]; however, You et al does not teach that the rotation control unit includes a second rotation control unit.
	Kanemasa et al (WO 2015115504) (Refer to US 10,737,065 for English translation) teaches a medical apparatus (Figures 1A-9B)(Figures 10-12C) wherein a rotation control part includes a first rotation control unit (turning operation portion [60] without dial operation portion [61]) (Figure 6) and a second rotation control unit (turning operation portion [60] without dial operation portion [61]) (Figure 10); however, Kanemasa et al does not teach that the first rotation control unit and the second rotation control unit are formed integrally, as Kanemasa et al teaches that the first rotation control unit and the second rotation control unit are formed separately (Figure 6)(Figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783